ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 8, 1972 (266 So.2d 101) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 27, 1973 (280 So.2d 419) and mandate now lodged in this court, quashed this court’s judgment of reversal with directions ;
Now, therefore, It is Ordered that the mandate of this court entered in this cause on September 19, 1972 is withdrawn, the opinion and judgment of this court filed August 8, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the trial court entered pursuant to the jury verdict is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S. A.).